Case 01-26090           Doc 1023      Filed 10/29/20 Entered 10/29/20 10:26:01             Desc Main
                                      Document      Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                             )      Chapter 7
                                                   )      No. 01-26090
Nanovation Technologies, Inc.,                     )      Hon. Janet S. Baer
                                                   )
                                                   )
                       Debtor(s)                   )
                                                   )

                         TRUSTEE’S REPORT OF UNCLAIMED PROPERTY


         Pursuant to the provisions of 11 United States Code Section 347(a) and Federal Rule of

Bankruptcy Procedure 3011, Richard M. Fogel, not individually, but as Chapter 7 trustee (the “Trustee”)

for the bankruptcy estate (the “Estate”) of Nanovation Technologies, Inc. (the “Debtor”), hereby submits

his Report of Unclaimed Property:

         1.        On July 24, 2020, the Trustee disbursed all property of the Estate to the Debtor’s

creditors in accordance with the Trustee’s Amended Distribution Report filed on July 23, 2020.

         2.        As set forth in the attached Exhibit A, the Trustee has stopped payment on checks that

were issued to creditors and were either returned uncashed by the U.S. Postal Service or are more than

ninety days old, in the aggregate amount of $51,884.36.

         3.        The Trustee hereby tenders the sum of $51,884.36 to the Clerk of the U.S.

Bankruptcy Court.


                                                  Respectfully submitted,

Dated: October 29, 2020                           /s/ Richard M. Fogel
                                                  Cozen O'Connor
                                                  123 N. Wacker Drive, Suite 1800
                                                  Chicago, IL 60606
                                                  (312) 474-4452




LEGAL\48997705\1
Case 01-26090      Doc 1023   Filed 10/29/20 Entered 10/29/20 10:26:01   Desc Main
                              Document      Page 2 of 3




                                   EXHIBIT A




LEGAL\48997705\1
Case 01-26090      Doc 1023     Filed 10/29/20 Entered 10/29/20 10:26:01   Desc Main
                                Document      Page 3 of 3


Claim Number        Creditor Name and Address         Amount

30                  Alan J. Cheskiewicz               $4,650.00
                    534 Bobbin Mill Rd.
                    Media, PA 19063

32B                 Thomas J. Horgan                  $4,650.00
                    1828 Elmwood Dr.
                    Highland Park, IL 60035

34                  Michael D. Hasselbeck             $4,650.00
                    960 Ransden Run
                    Alpharetta, FL 33131

42                  Stacey Dombar                     $4,264.42
                    1719 N. Halsted, Unit A
                    Chicago, IL 60614

106                 Victor Murrillo-Oviedo            $4,650.00
                    123 Oak Meadows Dr.
                    Bryan, OH 43506

123                 Elhanan Jones                     $3,846.94
                    10080 Holly Ln.
                    Des Plaines, IL 60016

175                 Leon Lourdes                      $1,923.00
                    2515 SW 126 Av.
                    Miami, FL 33175

243                 Melanie Ofenloch                  $4,650.00
                    43536 Six Mile Rd..
                    Northville, MI 48167

261                 Jose L. Jimenez                   $4,650.00
                    3083 Signature Blvd. #F
                    Ann Arbor, MI 48103

280                 Rodyn Jones                       $4,650.00
                    c/o Sheldon Lustig, Esq.
                    4711 Golf Rd.
                    Skokie, IL 60076

290                 Kadhair Al-Hemyari                $4,650.00
                    7655 Anthony St.
                    Dearborn, MI 48126

320                 Darlene S. Lasalde                $4,650.00
                    Jardines Fapot- Street 10 #J-11
                    Ponce, PR 00716
                    Moca, PR 00716


LEGAL\48997705\1
